Robinson, J.
As the administrator of Carl Westerland, plaintiff sues to rescind a deed by which the deceased conveyed to defendant the legal title to a good quarter section of land (the N. W.¼ 26-147-65-in Foster county). The land has never been used. It is good, new, rolling prairie. It is in a splendid location. It is 4 miles south from Brantford on the Great Northern Railway.
The grounds for rescission are that at the time of the making of the deed and for several years prior thereto, the deceased was a person *426of weak and unsound mind, and that defendant took an unfair advantage of his weakness of mind by purchasing the land for $25 an acre when it was well worth $35 to $40 an acre. Under the statute “a conveyance or other contract of a person of unsound mind but not entirely without understanding, is subject to rescission.” Comp. Laws, § 4344.
Eescission may be for undue influence which consists: (1) In the use by one in whom confidence is reposed by another, or who holds a real or apparent authority over him, of such confidence or authority for the purpose of obtaining an unfair advantage over him; (2) in taking an unfair advantage of another’s weakness of mind; or (3) in taking a grossly oppressive and unfair advantage of another’s necessities or distress. Comp. Laws, § 5852.
The conveyance in question was made on August 23, 1914. In •eleven days the grantor committed suicide. The action was commenced .and notice of the pendency of the same was filed on September 11, 1911. Defendant never paid anything on the land except by check. He took it subject to encumbrances of '$2,200, and for the balance he gave .a check on his own bank for $1,800. The check was never used, and it is at the command of and has been tendered to the defendant. There are no complications arising from a transfer to an innocent purchaser or from any laches or a failure to return the check. The only questions presented are: Was the deceased a person of weak and unsound mind at the time of the'transaction and did the defendant take an unfair' advantage of his weakness of mind ? Did defendant buy the good land at $25 an acre when it was well worth $34 or $40 an acre? Such is the finding of the district judge, and such are the facts as shown by the testimony. Buchanan was a thoroughly competent witness, and he testified that the land was worth $38 an acre, and that he refused $35 an acre for an adjoining quarter; and Mr. Pattee, a witness for the defendant, put the value of the land at $35 an acre. Defendant himself puts the cash value at $25 an acre, but claims cash value is $10 an acre less than the time value. If appears deceased had no pressing need for the money, so ho did not cash the check. He offered to let defendant take it home with him and to apply it on a debt not due. We may well conclude that the land was worth at least $35 an acre, and that in contracting to sell it *427•for $2,000 loss than its valúe and to receive a check for $1,800, to apply it on a debt not due, or to carry it in his pocket, deceased showed himself to be a person of unsound mind, the same as when he took his life eleven days later.
This case does not fairly present any question in regard to the insanity of the deceased. The question is in regard to his weakness and unsoundness of mind. That is well shown by the testimony of physicians and his attorney McCue and Mr. Buchanan, and by his imbecile transactions and his suicide. The judgment is clearly right, and it is affirmed, with directions to send down the remittitur and close the ease forthwith.
Bruce, Ch. J., and Grace, J., concur in result.